Citation Nr: 1710496	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 5, 2015 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded the Veteran an initial disability rating of 30 percent for PTSD, effective August 29, 2006.  The Veteran's initial rating was increased to 50 percent in an April 2008 rating decision, and was subsequently increased to 70 percent in a March 2014 rating decision.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 70 percent initial rating assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Veteran was awarded entitlement to a TDIU, effective October 5, 2015, in a June 2016 rating decision.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by a veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Veteran filed a Notice of Disagreement in July 2016, alleging that his TDIU claim was part and parcel of his August 2006 claim for benefits for PTSD.  Id.  Accordingly, the matter of entitlement to an earlier effective date for a TDIU is currently before the Board for further consideration.   

These matters have additionally been the subject of multiple Board remands, in March 2012, January 2013, December 2013, May 2014, and February 2016.  

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, was raised by the Veteran's representative in November 2012 and referred by the Board for adjudication by the Agency of Original Jurisdiction (AOJ) in January 2013 and December 2013.  However, this issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment as due to such symptoms as  gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent ability to perform activities of daily living; disorientation to time or place; or significant memory loss. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a September 2006 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  This letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and VA was informed in January 2015 that the Social Security Administration (SSA) was not in possession of any medical records for review.  The Veteran has not identified any additional evidence to be obtained.  Further, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this claim was most recently remanded in February 2016.  At that time and in pertinent part, the RO was instructed to obtain the Veteran's updated VA treatment records and to determine whether VA examination results from April 2012 and February 2013 were available for review.  If said results could not be obtained, a memorandum of unavailability was to be drafted and provided to the Veteran and his representative.  The claim was then to be readjudicated, and a Supplemental Statement of the Case (SSOC) provided if the benefit sought remained denied.  
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, VA treatment records through June 2016 have been associated with the claims file, including a complete copy of the April 2012 and February 2013 examination results.  Accordingly, the claim was readjudicated and the requisite SSOC was issued in June 2016.  Accordingly, the Board finds that there has been substantial compliance with its February 2016 remand directives.  

As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will thus review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is seeking an initial disability rating greater than 70 percent for his service-connected PTSD.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2016).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

As such, the Board will analyze the evidence of record against the above criteria to determine the Veteran's level of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records dated July 2006 indicate the Veteran's participation in a psychiatric intake assessment.  At that time, the Veteran reported a history of anxiety, depression, and nightmares that compelled him to seek treatment with the Raleigh Vet Center the previous month.  In describing his psychiatric history, the Veteran also noted the following: a history of heavy drinking to avoid PTSD-related symptomatology, and associated guilt related to said drinking; nightmares requiring the intervention of his girlfriend, with interrupted sleep lasting approximately six hours per night; self-classification as a "loner;" decreased sexual desire; avoidance of violent television, and increased anxiety when watching such programming;  and decreased energy.  However, the Veteran denied changes in concentration or appetite, suicidal or homicidal ideations with intent or plan, manic symptomatology, and psychotic symptomatology.  Upon examination, the Veteran presented as follows: with no abnormal movements; casually dressed and groomed; pleasant to interview; increased speech although not pressured; depressed mood and restricted affect; linear and goal-oriented thought processes; no visual or auditory hallucinations; no delusions; fair insight; intact judgment; and grossly intact cognition.   As a result, the Veteran was assigned a GAF score of 55 and prescribed medication to assist with managing his symptoms.  

Subsequent VA treatment records spanning July 2006 to September 2006 indicate the Veteran's ongoing use of medication to assist with managing his symptoms, including chronic alcohol abuse, and ongoing participation in a PTSD/substance abuse program.  In July 2006, the Veteran reported feeling depressed and little interest in doing things.  However, he denied the desire to hurt himself.  In August 2006, the Veteran reported fair sleep and appetite with middling energy, and denied psychotic symptoms and manic episodes.  However, the Veteran did report passive suicidal ideations when intoxicated, without intent or plan.  

An October 2006 private treatment letter assigned the Veteran a GAF score of 35, upon the Veteran's reports of the following symptoms: nightmares approximately five to six times per month; waking up in a panic and sweats; flashbacks and panic attacks two to three times per week, lasting greater than 30 minutes; average sleep of two to three hours per night; intrusive thoughts; exaggerated startle response; hypervigilance, including the inability to "tolerate anyone behind him;" socialization with only family members and on rare occasions; impaired recent memory, such that the Veteran is unable to remember what he reads and gets lost while traveling; complete impairment of working memory; anger, sadness, and fear; depression approximately 75 percent of the time, accompanied by no energy and little interest; crying spells approximately 50 percent of the time; exaggerated anger and agitation responses; and occasional feelings of helplessness and suicidal ideations.  The Veteran further described hearing his name called out several times per day; hearing vehicles approach his residence several times per week; and hearing noises in his home several times per day.  He also saw things moving out of the corner of his eyes several times per day.  All hallucinations and illusions occurred when no one was near.  Accordingly, the Veteran's treatment provider recommended a series of medications to assist with managing his symptoms.  

An additional November 2006 private treatment letter recorded the Veteran's chronic feelings of sadness and detachment that resulted in problems with alcohol and the loss of two marriages.  Since the Veteran's recent retirement, he also reported a significant increase in the following symptoms: intrusive thoughts; flashbacks; nightmares; hypervigilance; exaggerated startle response; avoidance of wartime reminders, including service in Vietnam; difficulty being in crowds; difficulty trusting others increased social isolation and feelings of detachment from peers and friends; hyperarousal and sadness, which had affected his 20-year relationship with his significant other as due to his inability to go places.  As a result, the Veteran continued his participation in substance abuse/PTSD support groups, where the Veteran was reported to be consistently active in his treatment such that he was able to form good interpersonal connections with other veterans in the groups.  However, due to the chronic nature of his symptoms and functional impairment, prognosis for significant improvement was deemed fair to poor.  

The Veteran subsequently underwent VA psychiatric examination in February 2007.  At that time, he reported the ongoing treatment of his symptoms with medication and participation in various therapy groups.  Said treatment plan was reported to have assisted in improving the Veteran's symptoms, including sleep interruption and alcohol abuse.  As a result, the Veteran asserted the following: abstinence from alcohol for the prior ten months; increased capacity to handle intrusive thoughts; interrupted sleep with nightmares approximately four times per month; some intrusive thoughts; a less volatile temper; avoidance of combat-related television; discomfort in crowds; ongoing hypervigilance; exaggerated startle response; and anxiety.  The Veteran was able to feed and dress himself, and attend to certain household chores.  No close friends were reported, but the Veteran lived with his girlfriend and was close with his children.  By way of hobbies, the Veteran watched television and occasionally went to church.  

Also on examination, the Veteran presented as: alert; cooperative; casually but appropriately dressed; able to answer questions and volunteer information; no loosened associations or flight of ideas; no bizarre motor movements or tics; calm mood; appropriate affect; continuing nightmares and intrusive thoughts; no homicidal or suicidal ideations or intent; no impairment of thought processes or communication; no delusions, hallucinations, ideas of reference, or suspiciousness; oriented times three; memory was both remote and recent; adequate insight and judgment; with adequate intellectual capacity.  Accordingly, the Veteran was assigned a GAF score of 57 at that time.  

VA and private treatment records spanning October 2006 to April 2008 indicate the Veteran's ongoing use of medication and therapy to assist with managing his symptoms.  In October and November 2006, the Veteran reported improvement in multiple areas, including mood and sleep.  In October 2006, the Veteran presented with cooperative behavior; normal speech and psychomotor skills; euthymic affect; no hallucinations or delusions; grossly intact cognition; rare passive suicidal ideations and no homicidal ideations; with good insight and judgment.  He was assigned a GAF score of 55 at that time.  In January 2007, the Veteran reported good energy; optimism; no guilt or ruminations; no drinking; no suicidal ideations; nightmares twice weekly; ongoing difficulty in crowds; increased friendships with other veterans from support groups; avoidance of war stories on TV; and daily exercise.  On examination, the Veteran presented with a pleasant and happy demeanor; cooperative behavior; normal speech and psychomotor skills; linear thought process; no hallucinations or delusions; no suicidal or homicidal ideations; with good insight and judgment.  

In October 2007, the Veteran presented as cooperative; directed speech; mild constriction of mood; no overt psychotic symptoms; with passive and intermittent suicidal ideations, without attempt or plan.  Accordingly, the Veteran was assigned a GAF score of 40 at that time.  In February 2008, the Veteran reported an increase in sleep disturbances, with exaggerated startle response and ongoing irritability.  The Veteran further indicated ongoing flashbacks, crowd avoidance, and social impairment, and was assigned a GAF score of 40 at that time.  Additionally during this period, the following symptoms were noted: ongoing nightmares; panic; flashbacks; night sweats; startle responses; hyper vigilance; mood disturbances; occasional suicidal ideations; and intrusive thoughts.  He further reported rare socialization and memory impairment, with occasional hallucinations.  During group therapy sessions, the Veteran typically presented as alert and oriented, with no evidence of significant psychological distress or suicidal or homicidal ideations.  

Additional private treatment records spanning August 2008 to April 2012 indicate the Veteran's ongoing use of medication and therapy to assist with managing his symptoms.  During this time, the Veteran commonly reported the following symptoms: nightmares; flashbacks; panic attacks; night sweats; hypervigilance; social impairment; memory impairment; mood disturbances; decreased energy and interest; feelings of hopelessness and occasional suicidal ideations; and hallucinations.  The Veteran was assigned GAF scores ranging from 40 to 45 during this time.  

Overlapping VA treatment records from August 2008 to December 2014 confirm the Veteran's ongoing treatment with medication and therapy.  During this time, the Veteran generally presented with normal mood and affect, and without suicidal or homicidal ideations or acute agitation.  He was commonly alert and oriented to time, place, and purpose.  Chronic sleep impairment was commonly noted, but no overt psychotic symptoms were observed.  Although visual hallucinations were denied, infrequent auditory hallucinations were reported.  A GAF score of 40 was consistently noted.  In December 2012, the Veteran reported a recent break-up with his girlfriend, and some noted success with anger management.  At that time, he presented with appropriate dress and grooming, directed speech, mild constricted affect, and no overt psychotic symptoms.  In February 2013, the Veteran reported limited social rapport and social withdrawal.  

During this time, the Veteran underwent VA psychiatric examination in April 2012.  Upon examination of the Veteran, the VA examiner asserted that the Veteran's presentation indicated inaccurate self-report, such that an accurate GAF score could not be assessed.  Instead, the Veteran was administered the Structured Inventory of Malingered Symptomatology (SIMS), a self-administered screening measure comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions.  The SIMS test provides a total score that is used for the detection of symptom exaggeration and endorsement of atypical symptom patterns across a variety of settings.  According to VISN guidelines, a score above 25 indicates an attempt to intentionally portray oneself in a negative light.  Here, the Veteran obtained a total score of 44, which is above the recommended cut-off score and is suggestive of exaggeration of symptoms.

Nevertheless, the Veteran's narrative was recorded by the April 2012 examiner.  At that time, the Veteran reported ongoing treatment with the use of medication and therapy.  The Veteran further reported a good relationship with his daughter and three sisters, but no relationship with his sons.  Instead, the Veteran iterated a distrust of those other than his friends from the veterans' support groups.  During examination, the Veteran presented as follows: neatly dressed and well-groomed; motor behavior within normal limits; unremarkable speech; linear thought process; logical thought content; no observed delusions; no suicidal or homicidal thoughts reported; fair insight and judgment; good impulse control; oriented to person, place, and time; no visual hallucinations; occasional auditory hallucinations.

The Veteran underwent additional VA examination in February 2013.  At that time, the examiner assigned a GAF score of 55 upon the Veteran's reports of moderate PTSD symptoms.  In terms of social functioning, the Veteran reported being isolated from other people and having limited social support.  He denied a romantic relationship, and indicated that this was his preference.  Additionally, the Veteran reported moderately decreased energy and motivation with regard to task completion.  As such, the VA examiner assessed the Veteran as presenting with occupational and social impairment with reduced reliability and productivity.  To that end, the Veteran reported no relationship with his sons or sisters, and a close relationship with his daughter and one veteran from his support group.  During the day, the Veteran watched television and ran errands, and continued his ongoing use of medication and therapy to assist with managing his symptoms.  However, the Veteran continued to experience such symptoms as anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  During examination, the Veteran denied suicidal or homicidal ideations.  He presented with good hygiene, with thoughts that were slightly tangential.  His speech was a normal rate and volume, and his mood was described as "okay."  His accompanying affect was euthymic.  

During the February 2013 interview, the Veteran iterated his frustration with the prior April 2012 examination, during which he felt "interrogated."  The Veteran was described as cooperative and compliant with the current examiner.  However, the February 2013 examiner administered the same SIMS testing as the April 2012 examiner, with similar results.  Specifically, the Veteran obtained a total score, meaning the Veteran endorsed a high frequency of symptoms that are highly atypical and inconsistent in patients with genuine psychiatric disorders.  In addition, the Veteran was administered the Personality Assessment Inventory (PAI), with the following results: "Although his profile was considered valid, there were some validity concerns, [including] some mild inconsistency in his response to similar items and also moderate exaggerations of symptoms report."  The examiner opined that the exaggerations could be indicative of a "cry for help," but that the Veteran's profile was consistent for both PTSD and depression diagnoses.  Further, his profile was indicative of someone who is overly stressed, including as someone who has experienced a traumatic event that continued to be bothersome.  Additionally, the Veteran was distrustful of others and presented as emotionally labile.  

In a March 2013 lay statement, the Veteran reported that he had no social life and profound difficulty relating to the general population.

The Veteran most recently underwent VA psychiatric examination in June 2015.  At that time, the Veteran demonstrated social and occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported ongoing treatment of his symptoms with medication and therapy.  At that time, the Veteran reported good relationships with his children, particularly his daughter, and ongoing abstinence from alcohol use.  Additional symptoms were reported as follows: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  Behaviorally, the Veteran arrived for his appointment appropriately dressed and groomed, and was cooperative and forthcoming during his interview.  He appeared to be a reliable historian, and typically presented with a euthymic and congruent mood.  There was no evidence of a thought disorder, hallucinations, or delusions.  Speech was of a normal rate, tone, and volume.  The Veteran endorsed passive suicidal ideations in the past, but denied plan or intent.  During examination, the Veteran reported significant social isolation, such that he would avoid retrieving the mail if his neighbors were outside, so that he could avoid social contact.  However, he reported communicating with fellow veterans and occasionally attending church.  His hobbies included listening to music and watching sports on television.  Flashbacks and nightmares were additionally noted.

Private treatment records dated October 2015 indicate the following symptoms: sleep impairment; nightmares; panic attacks; flashbacks; night sweats; visual and auditory hallucinations; anger; depression; and short-term memory impairment.  The Veteran presented with a flat affect, depressed mood, and no socialization at that time.  The Veteran was able to maintain eye contact, and was cooperative but easily distracted during examination.  He was alert to his location, and oriented to time, person, and place.  His memory was recent, his affect flat, and his thought process linear and goal-directed.  Appropriate insight and judgment was demonstrated.  

Additionally, VA treatment records spanning September 2015 to June 2016 indicate the Veteran's ongoing participation in therapy and use of medication to assist with managing his symptoms.  Psychotic symptoms, including hallucinations and delusions, and suicidal and homicidal ideations, were explicitly denied.  Sleep impairment was reported, but depression was denied.  In September 2015, the Veteran presented with appropriate appearance; alert sensorium; cooperative behavior and eye contact; regular speech; low mood and affect; logical and linear thought process; no delusions; passive suicidal ideations; no homicidal ideations; no auditory or visual hallucinations; no psychomotor agitation or retardation; good insight and judgment; and grossly intact cognition.

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that an initial disability rating in excess of 70 percent is not warranted at this time.  Again, for such an increased rating to be warranted, the evidence of record would need to establish that the Veteran's PTSD was productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

Here, the evidence of record is not indicative of such total impairment.  Throughout the entire rating period on appeal, the Veteran was able to communicate appropriately and effectively with others; remained oriented to person, time, and place; and typically demonstrated only short-term, moderate memory loss.  Upon examination, the Veteran consistently presented as capable of performing the activities of daily living, such that he was dressed appropriately, maintained minimal personal hygiene, and reported the ability to complete certain household chores.  Although the Veteran experienced noted social impairment throughout the rating period on appeal, said impairment was not so disabling as to render the Veteran entirely isolated.  Instead, the Veteran maintained a long-term romantic relationship with a live-in partner until late 2012, and remained close with his daughter.  The Veteran further maintained relationships, albeit sporadically, with his sons and sisters.  Additionally, the Veteran solicited and nurtured friendships with many of the servicemembers he met through his support groups.  These groups, coupled with the use of medication, helped the Veteran to properly manage his PTSD-related symptoms such that he did not present as totally impaired at any time during the rating period on appeal.      

In making this determination, the Board does not disregard the presence of certain symptoms as enunciated in the criteria for a 100 percent disability rating.  Here, the Veteran has occasionally reported the existence of suicidal ideations.  However, said ideations have not been accompanied by active plan or intent, such that they are commonly classified as passive.  As such, the Veteran has never been deemed a threat to himself or to others.  Further, the Veteran has repeatedly reported the existence of occasional auditory hallucinations.  However, said hallucinations were largely limited to one scenario, wherein the Veteran would hear an idling car outside his home that was not actually there.  There is no evidence that said hallucinations detracted from the Veteran's mental or emotional wellbeing or stability in any way, such that no medical examiner has ever identified this as an area of concern in treating the Veteran's PTSD.  Accordingly, the Board finds that these limited and sporadic symptoms do not qualify as sufficient evidence of total impairment as to justify a 100 percent disability rating at this time.  

Additionally, the Board does not disregard the Veteran's contention that his symptoms warrant a 100 percent disability rating.  Generally, a veteran is competent to report those symptoms perceived through the use of his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370   (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385   (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, both the April 2012 and February 2013 VA examiners referenced various test results tending to challenge the accuracy of the Veteran's testimony regarding the scope and severity of his symptoms.  As such, the Board lends greater probative value to the medical evidence of record in assessing whether an increased rating is warranted at this time.

Said evidence, including GAF scores consistently indicative of only moderate to serious symptoms, tends to show that the Veteran's PTSD is productive of social impairment with deficiencies in most areas, but not of total impairment.  Thus considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 100 percent rating, i.e., total occupational and social impairment, for the rating period on appeal.  As such, the Veteran's claim for an increased initial rating is denied.     

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his increased rating claim.  Thun v. Peake, 22 Vet. App. 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's present disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during either of the rating periods on appeal.  Instead, the full scope of the Veteran's symptoms, including sleep impairment, depressed mood and anxiety, and moderate social impairment, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology during the rating period on appeal.  Further, the Board observes that a higher schedular rating is available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 9411 (2016).

ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 


REMAND

The Veteran is additionally seeking entitlement to an effective date earlier than October 5, 2015 for the award of a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

Here, the Veteran was awarded entitlement to a TDIU, effective October 5, 2015, in a June 2016 rating decision.  The Veteran submitted a timely Notice of Disagreement in July 2016, contending that an effective date in 2006 was warranted.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, no subsequent Statement of the Case (SOC) was provided to the Veteran that properly addresses this claim.  Accordingly, a remand is required such that the requisite SOC may be issued at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case addressing the issue of entitlement to an earlier effective date than October 5, 2015, for the award of a TDIU.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


